8 Mich. App. 419 (1967)
154 N.W.2d 531
PEOPLE
v.
COLLETT.
Docket No. 2,649.
Michigan Court of Appeals.
Decided November 28, 1967.
*420 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Samuel H. Olsen, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Richard J. Padzieski, Assistant Prosecuting Attorney, for the people.
Tauber & Garon, for defendant.
J.H. GILLIS, J.
On April 2, 1966, the defendant, Jack Collett, was arrested and charged with operating a motor vehicle while under the influence of intoxicating liquor.[1] The defendant was taken to police headquarters where he was given a breathalyzer test by a police officer. During the nonjury trial the court ruled that the results of the test were inadmissible because the defendant had not been advised that he had a right to refuse to take the test. Ten witnesses testified for the prosecution. The court found the defendant guilty on the basis of the testimony of several witnesses who had observed the defendant.
Defendant on appeal raises two issues for our consideration. He first contends that there was insufficient evidence presented at trial to warrant a determination that defendant was guilty beyond a reasonable doubt.
We have examined the transcript of testimony of each of the witnesses produced at trial and conclude that based on the testimony of just the first and last witnesses, there was sufficient evidence to sustain the conviction, if such testimony were believed by the trial court.
The second issue raised by appellant is that PA 1949, No 300, § 625a, as added by PA 1960, No 148 (CLS 1961, § 257.625a, and amended by PA 1964, *421 No 104 (Stat Ann 1965 Cum Supp § 9.2325[1]) imposes a duty upon the police to advise one accused of driving a vehicle while under the influence of intoxicating liquor that he has a right to a blood test.
We hold that there is no requirement that the accused be advised that he has a right to a blood test for the reasons set forth in People v. Church (1966), 5 Mich. App. 303; People v. Kerrigan (1967), 8 Mich. App. 216; and People v. Alford (1967), 8 Mich. App. 211.
Affirmed.
LESINSKI, C.J., and FITZGERALD, J., concurred.
NOTES
[1]  CLS 1961, § 257.625 (Stat Ann 1960 Rev § 9.2325).